DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 12/16/2021, with respect to the rejection(s) of claim(s) 1 under U.S.C. 102 as presented in the office action dated 09/24/2021 have been fully considered and are persuasive because examiner has previously interpreted passage 90 to be the second flow passage, which fails to read on the new limitation that the upstream side of the third flow passage is connected to the downstream side of the second flow passage, therefore, the rejection has been withdrawn. 
Applicant has amended line 20 with a colon. Examiner interprets this as applicant addressing the claim objection to claim 1 pertaining to the “a gas storage portion”. Examiner will interpret the discharge flow rate regulator to include the gas storage portion and that the elastic element does not move the gas storage portion.
Applicant’s amendments to the claims removes the word “type” and therefore remedies the U.S.C. 112(b) rejection of claim 7.
However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the same prior art Lane. Applicant’s claims language encompasses a broad interpretation of what constitutes a “flow passage”. See updated annotated Lane Fig. 3 and Fig. 6 for the labeled first-fourth passages of Lane. Fig. 6 is an up close view of the regulator 5 as seen in the Figures and its connected 

    PNG
    media_image1.png
    562
    715
    media_image1.png
    Greyscale
 


    PNG
    media_image2.png
    621
    692
    media_image2.png
    Greyscale

In light of this updated interpretation of the prior art, all of applicant’s claims remain rejection. See updated rejections below.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 5-8, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lane (US 6038956).
Regarding claim 1, Lane discloses a gas cylinder, comprising: a cylinder tube (8) having a cylinder chamber formed therein; a first cover (right end of tube 8) configured to close one end of the cylinder tube; a second cover (left end of tube 8) configured to close another end of the cylinder tube; a piston (6) configured to partition the cylinder chamber into a first pressure chamber (24 on the right of piston 6 best seen in Fig. 1) on a side of the first cover, and a second pressure chamber (24 on the left of piston 6 best seen in Fig. 2) on a side of the second cover, and slide in the cylinder chamber; a piston rod (10) connected to the piston; a first port (opening of housing connected to passage 36) through which gas is supplied to and discharged from the first pressure chamber; a second port (opening of housing connected to passage 34) through which gas is supplied to and discharged from the second pressure chamber; and a cushioning mechanism (5, 2) configured to brake a motion of the piston at least when the piston stops at a stroke end on the side of the first cover, wherein: the cushioning mechanism includes a communication shutoff portion (Fig. 3, the seals contacting the wide portion 50 are the communication shutoff portion) configured to shut off communication between the first pressure chamber and the first port when the piston approaches the stroke end, an orifice portion (entrance to passage 44 or orifice 66) configured to discharge gas from the first pressure chamber, and a discharge flow rate regulator (5) configured to discharge gas from the first pressure chamber in cooperation with the 
 wherein the orifice portion and the discharge flow rate regulator are provided in the first cover (orifice portion being the entrance to passage 44 or orifice 66 and discharge flow rate regulator 5 are both provided in the first cover which is the right end of the cylinder body).
wherein: the first port is provided on the first cover (Fig. 1, right end of cylinder body is the first cover, first port connected to passage 36 is provided on the first cover); 
Regarding claim 1, it would have been obvious to one of ordinary skill in the art to recognize that the close up of Fig. 6 which should the regulator 5 having a smaller passage 64 than the passage 66 would exist in the device shown in the drawings of Figs. 1-5 because they are the same embodiment. Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have utilized the disclosed passage sizes of Fig. 6 with the devices shown in Fig. 1-5 as a mere matter of utilizing a known disclosed configuration with a known disclosed device to yield only the expected result of a functioning cushioning regulator device.

Lane further discloses or renders obvious the following dependent claims:
5. The gas cylinder according to claim 1, wherein a tapered portion (70) that is reduced in diameter from the third flow passage toward the second flow passage is formed in the distal end of the valve element facing the interface.

6. The gas cylinder according to claim 1, wherein the orifice portion includes an orifice (portion of passage 66) configured to discharge, to the first port, gas flowing from the first pressure chamber through the first flow passage and the second flow passage.

7. The gas cylinder according to claim 1, wherein the valve element comprises a spool, and the gas storage portion is configured to accommodate the proximal end of the spool (see Fig. 6, 70, 62, 3 form a spool element).
8. The gas cylinder according to claim 7, wherein the gas storage portion communicates with an outside and is closed by a lid with the elastic element inserted between the lid and the spool (lid 58, see Fig. 6).

11. The gas cylinder according to claim 2, wherein the orifice portion and the discharge flow rate regulator are collectively arranged in one side portion with respect to the piston rod inside the first cover (apparent from the Figures,).

12. The gas cylinder according to claim 1, wherein the elastic element is a spring (60) member configured to bias the proximal end of the valve element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane (US 6038956) in view of Bruder (US 8596431). 
Regarding claim 1, 3, 5-8, 11-12, Lane discloses/renders obvious all limitations as previously discussed above in the U.S.C 102/103 rejections, but does not explicitly disclose a first and second cover that is separate from the cylinder body that is seen in applicant’s drawings. However, Bruder discloses a gas cylinder with end of stroke cushioning 
Since it is a known in the art technique to construct gas cylinder devices from a plurality of components such as a first cover, cylinder body, and a second cover, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Lane to have been assembled from a first cover, a cylinder body, and a second cover as taught by Bruder, wherein the first cover includes the orifice portion, discharge flow rate regulator, and first port as already disclosed in Lane, to yield merely predictable results of a functioning gas cylinder device. One of ordinary skill in the art would recognize that constructing the gas cylinder device of Lane from multiple parts would simplify manufacturing of the device (allows the internal components to be inserted before closing off the cylinder chamber with the end covers) and therefore would have recognized a benefit in the configuration taught by Bruder. 

Claims 1-2, 4-8 and 11-12 are disclosed/rendered as previously discussed under Lane (see claim mapping and discussion under the U.S.C 102/103 rejections).
Regarding claim 3, Lane discloses or renders obvious/Lane and Bruder renders obvious the gas cylinder according to claim 1, but does not disclose the limitation wherein the supply passage includes an internal passage extending along the cylinder 
However, Bruder discloses a gas cylinder device similar to Lane and the present application and therefore constitutes analogous art. Bruder teaches the limitation of a supply passage including an internal passage 14 extending along the cylinder chamber inside the cylinder tube 15 and having one end connected to the gas storage portion 9 and the other end connected to the second pressure chamber acting on the piston which means it is also connected to the second port. Bruder’s valve device 7, 9, 10 corresponds to the valve device 5 of Lane because they are both cushion regulator valves that open and close a discharge passage of the first chamber of the gas cylinder device. One of ordinary skill in the art would recognize that a benefit to Bruder’s internal passage configuration is reduced amount of external conduits resulting in a more desirable form factor.
Since replacing external fluid conduits with internal fluid conduits is a known technique in the art, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Lane to have utilized a supply passage that includes an internal passage extending along the cylinder chamber inside the cylinder tube, and having one end connected to the second port and another end connected to the gas storage portion as taught by Bruder, to yield only the predictable result of a functioning gas cylinder device with less external fluid conduits. 

Regarding claim 9 and 10, Lane discloses/Lane and Bruder renders obvious the gas cylinder according to claim 8, and further renders obvious the limitations wherein: the first cover is formed with a hole (Lane, 59, 57, 61) having one end communicating with the second 
Lane does not disclose the limitation wherein a sleeve is inserted in the hole; and the spool is slidably placed inside the sleeve.
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a sleeve inserted into the hole with the valve element slidably placed inside the sleeve to allow the sleeve and spool to be individually replaced when wear between contact structures occur rather than replacing the entire gas cylinder device. One of ordinary skill in the art would recognize the benefits of having the spool engaged against a sleeve rather than the bore itself to include enhanced reparability. The use of a sleeve with spool type devices is not a new concept and would not yield any unexpected results. Examiner takes official notice that the use of sleeves with spools are known in the art and are known to have various benefits, and therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to have implemented into the device of Lane for the various benefits.
	In light of the implementation of a sleeve, Lane already discloses a seal member 3 of the spool of the cushion regulator valve 5 sliding against the bore walls, therefore it follows that the seal member 3 provided on a peripheral surface of the valve element would be configured to come into sliding contact with an inner circumferential surface of the implement sleeve that was implemented as previously discussed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        January 5, 2022